DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to the amendment filed on 09/14/2022.
Claims 1-20 are cancelled.
Claims 21-40 are new.
Claims 21-40 are pending in the application.
The 112(f) claim interpretations of claims 21-27 are withdrawn because the amended claim no longer recites limitations using mean-plus-function.
The objection against the specification is maintained because the amended specification is not accepted, please see discussion below.
The 112(b) rejections against claims 21-40 are withdrawn because the amended claims overcome the rejections.  However, additional rejections are made to claims 21-40 due to the amendment to the claims (since the non-final office action dated 03/09/2022), please see updated rejections below.
Specification
The amendment filed 09/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amended specification changes the meaning of previous specification, not clarifying it.  For example, in ¶62, the Specification was amended as 
    PNG
    media_image1.png
    161
    788
    media_image1.png
    Greyscale
It appears there are additional expression to the older expression.  In the original specification, although the subscription to various blocks “b” are not clear, they denote index of a block.  In the update above where the additional expression is added, it appears block “bi” is multiplied with “B” (i.e. bi*B), block “bi” multiply with “B” then add 1 (i.e. bi*B+1) and b(i+1)*B-1 is not b(i+1)*B-1. The index is no longer indicating the location of the block, but rather multiply to the block.  When compared with the original specification, it appears, not very clearly to be: bi*B, bi*B + 1, …, b(i+1)*B-1.  As a result, the rewritten specification has different meaning than the original specification. In the amended para. 62, it is also unclear if the additional expression is to replace the older expression to the right or an addition because the original expression is not crossed out. Similar issues are found in the amended ¶64 and ¶70 of the specification.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Applicant’s Arguments
Response to U.S.C §103 rejections arguments	In the office action dated 08/16/2022, claims 21-26, 28-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over MAHONEY; Jeffrey W. (US 20200366495 A1, hereinafter Mahoney, Examiner remark: PCT/US2018/029408 is used in mapping of the claims) in view of Moir; Mark S. et al. (US 20180341930 A1, hereinafter Moir) and further in view of Hyperledger Fabric (NPL U: “Hyperledger Fabric”, dated May 20, 2018, downloaded from the Internet on 02/16/2022, pages 1-494, URL: https://github.com/hyperledger/fabric/tree/b1b43e437835efe31cc7378f1eacdec605b5c10c/docs/source, hereinafter Fabric).	The Applicant argues in the Remarks filed on 09/14/2022 regarding 35 U.S.C. § 103 starting at the top of page 4 of the Remarks, that the prior art does not teach limitations of claim 1 (Examiner respectfully notes that claim 1 has been cancelled), specifically,	Near the bottom of page 4 of the Remarks, the Applicant argues, “Independent claim 1 recites, "wherein the peripheral peer and each other peripheral peer ... configures the processor ... to: " in parallel, receive a new block from an order peer of the blockchain network, and " in parallel, calculate a hash of the new block. MAHONEY, MOIR, and HYPERLEDGER, whether taken alone or in any reasonable combination, do not disclose or suggest these features of claim 1, The Examiner relies on    8, 35, 37, and 39 of MAHONEY for allegedly disclosing, "in parallel, receive a new block from an order [[a]] peer of the blockchain network" and on 1  8 and 9 of MAHONEY for allegedly disclosing, "in parallel, calculate a hash of the new block". (Final office Action, pp. 14 and 15.) Applicants disagree. 1.   "in parallel, receive a new block from an order peer of the blockchain network"”.  	The Applicant’s arguments are fully considered.  With Fabric as the primary reference, the Examiner asserts that the combination of Fabric in view of Mahoney and Moir teaches the disputed limitation. Fabric teaches in page 137 of Fabric that an orderer packages transactions into blocks and distributes to all peers connected to the orderer.  See also Fabric page 138, 139 and 157 where Fabric discusses the creation and distributing of blocks to peers in a blockchain network by an orderer.  Fabric teaches that although each block can compose of plural of transactions for efficiency purposes, it is not always the case, meaning each block can have a single transaction.  Mahoney teaches the receiving of transactions from other nodes in a blockchain network.  As a result, the Examiner asserts that the combination of Fabric in view of Mahoney and Moir teaches the disputed limitations of the claimed invention when using obviousness and replacing transactions with blocks. With respect to calculating hashes of blocks, Fabric page 168 teaches the calculating of hash of each block. Mahoney also teaches calculating hash of a new block (¶8, generate a hash for the block).  It would have been obvious to an ordinary skill in the art to combine the teaching of Fabric in view of Mahoney to teach disputed limitations.
Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.			Regarding independent claim 21, the claim recites limitation “configures the processor to: in parallel, calculate root node hashes of the new sequence of blocks … add the root node hashes to a Merkle tree of the peripheral peer”, independent claim 28, the claim recites “adding, by the peripheral peer, the root node hashes to a Merkle tree of the peripheral peer”, and independent claim 35, the claim recites “the one or more instructions further cause the one or more processors of the peripheral peer to perform: adding the root node hashes to a Merkle tree of the peripheral peer”.  According to the instant specification, ¶5, it discloses “calculating hashes for the sequence of new blocks, adding the hashes to a merkle tree”.  These hashes are not root node hashes.  Just hashes of the sequence of the new blocks.  According to the ¶72 of the instant specification, “to compare all hashes of the blocks in the batch, it is only necessary to compare the root node hash 158 of the merkle tree 154”.  A root node hash is the hash of a root node of a merkle tree.  As a result, there is a lack of written description regarding calculating a plural of root node hashes and adding to a Merkle tree by each peripheral peer.  The Examiner respectfully notes that the recited limitation such as “add .. root node hashes” is for each peripheral peer in claims 21, 28 and 35.  Similarly, the instant specification ¶73 discloses, “compute a merkle tree root node hash 158”, which is just 1 root node hash.  In para. 113 and para. 114 of the instant specification, it discloses “[00113]  At block 542, each of the peripheral peers adds the calculated hashes to its own merkle tree, where each leaf node of the merkle tree stores a hash of a different block. [00114]  At block 546, each peripheral peer requests merkle tree root node hashes from a majority of other peripheral peers of the blockchain network. Each peripheral peer compares its own merkle tree root node hash to merkle tree root node hashes it receives from the other peripheral peers it sent the request to”.  The specification discloses the leaf node stores a hash of a different block. The instant specification does not disclose the calculating of a plural of root node hashes for the sequence of blocks, and adding these root node hashes to a Merkle tree.	The dependent claims 22-27, 29-34 and 36-40 are rejected for the same reason as that of independent claims 21, 28 and 35, respectively, because they do not cure the deficiencies of the independent claims.	Appropriate corrections are required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.		Regarding independent claim 21, the claim recites limitation “configures the processor to: in parallel, calculate root node hashes of the new sequence of blocks … add the root node hashes to a Merkle tree of the peripheral peer”, independent claim 28, the claim recites “adding, by the peripheral peer, the root node hashes to a Merkle tree of the peripheral peer”, and independent claim 35, the claim recites “the one or more instructions further cause the one or more processors of the peripheral peer to perform: adding the root node hashes to a Merkle tree of the peripheral peer”.  According to the instant specification, ¶5, it discloses “calculating hashes for the sequence of new blocks, adding the hashes to a merkle tree”.  These hashes are not root node hashes.  Just hashes of the sequence of the new blocks.  According to the ¶72 of the instant specification, “to compare all hashes of the blocks in the batch, it is only necessary to compare the root node hash 158 of the merkle tree 154”.  A root node hash is the hash of a root node of a merkle tree.  As a result, it is not clear that the claims recite a plural of root node hashes and adding them to a merkle tree (the sequence of blocks per each peripheral peer).  The Examiner respectfully notes that the recited limitation such as “add .. root node hashes” is for each peripheral peer in claims 21, 28 and 35.  Similarly, the instant specification ¶73 discloses, “compute a merkle tree root node hash 158”, which is just 1 root node hash.  In para. 113 and para. 114 of the instant specification, it discloses “[00113]  At block 542, each of the peripheral peers adds the calculated hashes to its own merkle tree, where each leaf node of the merkle tree stores a hash of a different block. [00114]  At block 546, each peripheral peer requests merkle tree root node hashes from a majority of other peripheral peers of the blockchain network. Each peripheral peer compares its own merkle tree root node hash to merkle tree root node hashes it receives from the other peripheral peers it sent the request to”.  The specification discloses the leaf node stores a hash of a different block. The instant specification does not disclose the calculating of a plural of root node hashes for the sequence of blocks, and adding these root node hashes to a Merkle tree.	According to MPEP 2161.01 (I), a rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection.  According to MPEP 2173, 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  A secondary purpose is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.  Therefore, the claim must be rejected under 112(b) because it does not comply with written description requirement under 35 U.S.C 112(a). 	The dependent claims 22-27, 29-34 and 36-40 are rejected for the same reason as that of independent claims 21, 28 and 35, respectively, because they do not cure the deficiencies of the independent claims.	For the purpose of prior art examination, the claims are interpreted as best understood.	Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of co-pending Application No. 16/422,956 in view of Hyperledger Fabric (NPL U: “Hyperledger Fabric”, dated May 20, 2018, downloaded from the Internet on 02/16/2022, pages 1-494, URL: https://github.com/hyperledger/fabric/tree/b1b43e437835efe31cc7378f1eacdec605b5c10c/docs/source, hereinafter Fabric).	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 16/422,958
Co-pending Application No. 16/422,956
21. A blockchain network, comprising:
a peripheral peer and a plurality of other peripheral peers, wherein the peripheral peer and each other peripheral peer, of the plurality of peripheral peers, are associated with a processor that when executing one or more instructions stored in a memory configures the processor, to:
	in parallel, receive a new sequence of blocks from an orderer peer of the blockchain network, and	in parallel, calculate root node hashes of the new sequence of blocks, and	wherein the processor associated with the peripheral peer is further configured to:	add the root node hashes to a Merkle tree of the peripheral peer,	receive root node hashes from Merkle trees of a majority of other peripheral peers of the plurality of other peripheral peers,	identify the orderer peer as potentially malicious based on an identification that a root node hash of the received root node hashes is different than a root node hash calculated by the processor associated with the peripheral peer,	receive the new sequence of blocks from another peripheral peer, of the majority of peripheral peers, corresponding to the different root node hash, and	verify the orderer peer as malicious when the new sequence of blocks received from the other peripheral peer is different than the new sequence of blocks received from the orderer peer by the peripheral peer.


21. A blockchain network, comprising:
a peripheral peer and a plurality of other peripheral peers, wherein the peripheral peer and each other peripheral peer, of the plurality of peripheral peers, are associated with a processor that when executing one or more instructions stored in a memory configures the processor, to:
	in parallel, receive a new block from an orderer  peer of the blockchain network, and	in parallel, calculate a hash of the new block, and	wherein the processor associated with the peripheral peer is further configured to:	receive hashes from a majority of other peripheral peers of the plurality of other peripheral peers,	identify the orderer peer as potentially malicious based on an identification that a hash of the received hashes is different than the hash calculated by the processor associated with the peripheral peer,		receive a new block from an other peripheral peer, of the majority of peripheral peers, corresponding to the different hash, and	verify the orderer peer as malicious when the new block received from the other peripheral peer is different than the new block received from the orderer peer by the peripheral peer.
22. The blockchain network of claim 21, wherein the processor associated with the peripheral peer is further configured to:
	cease committing blocks to a ledger of the blockchain in response to the identification of the orderer peer as malicious.
22. The blockchain network of claim 21, wherein the processor associated with the peripheral peer is further configured to:
	cease committing new blocks to a ledger of the blockchain in response to the identification of the orderer peer as malicious.
23. The blockchain network of claim 21, wherein the processor associated with the peripheral peer is further configured to:
	request the root node hashes from the majority of other peripheral peers.
23. The blockchain network of claim 21, wherein the processor associated with the peripheral peer is further configured to:
	request the hashes from the majority of other peripheral peers.
24. The blockchain network of claim 21, wherein the processor associated with the each other peripheral peer is further configured to:
	request a root node hash from the peripheral peer and from all other peripheral peers of the majority of other peripheral peers.
24. The blockchain network of claim 21, wherein the processor associated with the each other peripheral peer is further configured to:
	request a hash from the peripheral peer and from all other peripheral peers of the majority of other peripheral peers.
25. The blockchain network of claim 21, wherein the peripheral peer is further configured to:
	identify that all of the received root node hashes are different than the root node hashes calculated by the peripheral peer; and
	cease committing new blocks to a ledger of the blockchain in response to the identification that all of the received root hashes are different than the root node hash calculated by the peripheral peer.
25. The blockchain network of claim 21, wherein the peripheral peer is further configured to:
	identify that all of the received hashes are different than the hash calculated by the peripheral peer; and
	cease committing new blocks to a ledger of the blockchain in response to the identification that all of the received hashes are different than the hash calculated by the peripheral peer.
26. The blockchain network of claim 21, wherein the processor associated with the processor associated with the peripheral peer is further configured to:
	request the new sequence of blocks from the other peripheral peer corresponding to the different root node hash.
26. The blockchain network of claim 21, wherein the processor associated with the processor associated with the peripheral peer is further configured to:
	request the new block from the other peripheral peer corresponding to the different hash.
27. The blockchain network of claim 21, wherein, wherein, when the processor associated with the peripheral peer identifies that a hash of the received hashes is different than the root node hash calculated by the processor associated with the peripheral peer, the processor associated with the peripheral peer is further configured to:
	identify a potential chain forking attack by the orderer peer.
27. The blockchain network of claim 21, wherein, when the processor associated with the peripheral peer identifies that a hash of the received hashes is different than the calculated hash, the processor associated with the is further configured to:
	identify a potential chain forking attack by the orderer peer.

	Regarding claim 21 of the instant applicant, the claim 21 of the co-pending application No. 16/422,956 teaches the limitations of the claim 21 of the instant application (see the table above).	However, the co-pending Application No. 16/422,956 claim 21 teaches the processing of one block at a time using its corresponding hash versus the instant applicant teaches a sequence of blocks and the use of merkle tree as a hash of the sequence of blocks.
	On the other hand, Fabric teaches each block having a sequence of transactions
	 (Fabric page 157/494, number of blobs in a block may be chosen dynamically by an ordering service implementation; Fabric fig. 2 page 167/494 “Block forming”, group (batch) the blobs and output blocks; Fabric page 73, 
    PNG
    media_image2.png
    350
    685
    media_image2.png
    Greyscale
; [Examiner remark: block B1 has a sequence of transactions T1, T2, T3, and T4]) and propagate a sequence of new blocks (Fabric page 157/494, Most of the time, for efficiency reasons, instead of outputting individual transactions (blobs), the ordering service will group (batch) the blobs and output blocks within a single deliver event; Fabric page 163, 2.4. The ordering service delivers transactions to the peers; Fabric page 167/494 fig. 2 element 4).	calculate hashes for the sequence of new blocks (Fabric page 105, transactions are collected inside blocks, sequence of blocks, each of which contains a set of ordered transactions; Fabric page 161, Cryptographic hash of tx is used by all nodes as a unique transaction identifier tid (i.e., tid=HASH(tx) ), see also page 73 of Fabric, where each transaction has a signature (T4 has signature S4));	add the hashes to a merkle tree (Fabric page 105, transactions are collected inside blocks, sequence of blocks, each of which contains a set of ordered transactions; Fabric page 264, Hashing Structure. The block data is an array of byte arrays. The hash of the block data is computed as a Merkle tree);	Fabric teaches using merkle tree or a hash tree for a block having a list of transactions (see discussion above).  Fabric also teaches that each transaction has a calculated hash ID (see discussion above). According to Wikipedia, a merkle tree or a hash tree is composed of many hashes of blocks of data (see Wikipedia:

    PNG
    media_image3.png
    720
    817
    media_image3.png
    Greyscale
).	A merkle tree has hashes of data blocks as seen above and the hashes of the data blocks are stored in the hash tree.  Wikipedia also discloses (which the Examiner interprets as common knowledge due to the popularity of Wikipedia and well-known knowlege of merkle tree to a person or ordinary skill in the art) “When the top hash is available, the hash tree can be received from any non-trusted source, like any peer in the p2p network. Then, the received hash tree is checked against the trusted top hash” (see page 2 of Wikipedia, Overview section).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Fabric, which teaches an orderer peer that creates and sends out blockchain blocks, each having a sequence of transactions and messages to peers and calculating a block of transactions’ hashes to store in a hash tree into the teaching of the co-pending Application No. 16/422,956 to result in the limitations.
	One of ordinary skilled would be motivated to do so as incorporating Fabric’s teaching would help making blockchain system reliable (Fabric page 156/494) and performant (Fabric page 157/494). In addition, both references (Fabric and the co-pending Application No. 16/422,956) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined. 

	Regarding independent claims 28 and 35 of the instant application, the claims recites essentially the same limitations as that of claim 21 of the instant application, respectively. The independent claims 28 and 35 of the co-pending application recite essentially the same limitations as that of claim 21 of the co-pending application.The claims 28 and 35 of the instant application are rejected on the ground of nonstatutoy double patenting over claims 28 and 35 of the co-pending application in view of Fabric, respectively, for the same reasons as that of claim 21 of the instant application.	Regarding claims 22-27, 29-34, and 36-40 of the instant application, the claims are recites essentially the same limitations as that of claims 22-27, 29-34, and 36-40 of the co-pending application respectively, except the instant claims teaches each sequence of blocks in place of each block, and root node hashes in place of hash for each block.  Fabric, as established above in claim 21, teaches each block having sequence of blobs, and each block hash is calculated as a Merkle tree hashes of nodes of hashes with a root node.  The claims 22-27, 29-34, and 36-40 of the instant application are rejected on the ground of nonstatutoy double patenting over claims 22-27, 29-34, and 36-40 of the co-pending application in view of Fabric, respectively, for the same reasons and rationale as that of claim 21 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger Fabric (NPL U: “Hyperledger Fabric”, dated May 20, 2018, downloaded from the Internet on 02/16/2022, pages 1-494, URL: https://github.com/hyperledger/fabric/tree/b1b43e437835efe31cc7378f1eacdec605b5c10c/docs/source, hereinafter Fabric) in view of MAHONEY; Jeffrey W. (US 20200366495 A1, hereinafter Mahoney, Examiner remark: PCT/US2018/029408 is used in mapping of the claims) and further in view of Moir; Mark S. et al. (US 20180341930 A1, hereinafter Moir).	Regarding claim 21, Fabric teaches:	A blockchain network (Fabric page 124, § Peers, A blockchain network is comprised primarily of a set of peer nodes (or, simply, peers) … Hyperledger Fabric network), comprising:	a peripheral peer (Fabric page 124, § Peers, A blockchain network is comprised primarily of a set of peer nodes (or, simply, peers)) and a plurality of other peripheral peers (Fabric page 124, § Peers, A blockchain network is comprised primarily of a set of peer nodes (or, simply, peers)), wherein the peripheral peer and each other peripheral peer, of the plurality of peripheral peers, are associated with a processor that when executing one or more instructions stored in a memory configures the processor to (Fabric bottom of page 125, it's the peer that hosts both the ledger and chaincode. More accurately, the peer actually hosts instances of the ledger, and instances of chaincode; Fabric near the middle of page 126, a peer is a host for ledgers and chaincodes; [Examiner remark: a host in computer server terminology associates with processor and memory for executing and storing instruction and data]):		in parallel, receive a new below];  Fabric page 137, The orderer is pivotal to this process --- it receives transactions containing endorsed transaction proposal responses from many applications. It orders each transaction relative to other transactions, and packages batches of transactions into blocks ready for distribution back to all peers connected to the orderer; Fabric page 138, an orderer has generated a block of the desired size, or after a maximum elapsed time, it will be sent to all peers connected to it on a particular channel; Fabric page 139, distribution and subsequent validation of blocks from the orderer to the peers; Fabric page 157/494, deliver(seqno, prevhash, blob) : the ordering service calls this on the peer to deliver the message blob with the specified non-negative integer sequence number ( seqno ) and hash of the most recently delivered blob, Most of the time, for efficiency reasons, instead of outputting individual transactions (blobs), the ordering service will group (batch) the blobs and output blocks within a single deliver event; [Examiner remark: Fabric teaches that a single transaction or blob can be delivered by an orderer, but a plural of them (transactions/blobs) can be delivered for the efficiency reason; Fabric teaches the output of blocks, and each block has a previous hash to previous block, but Fabric does not explicitly mention theses blocks delivered in one event are in a sequence (that is continuous), see block header of a block described by Fabric in page 72/494 where it has PH1 as previous block hash.  See below for discussion of this limitation]), and		in parallel, calculate Fabric page 168, The hash of the corresponding block (in PeerLedger ) from which the current vBlock is derived. All this information is concatenated and hashed by a peer, producing the hash of the vBlock).	Fabric teaches the receiving of blocks from an orderer peer, where each block has a link to a previous block, and the calculating of hash for each block.  Fabric does not explicitly mention the blocks delivered by the orderer in a single event is a sequence of blocks, the calculating of root node hashes of the blocks and add the root node hashes to a Merkle tree of the peripheral peer.
	On the other hand, Fabric teaches for efficiency purposes, a sequence of transactions can be batched (Fabric page 157, instead of outputting individual transactions (blobs), the ordering service will group (batch) the blobs and output blocks within a single deliver event; Fabric page 73, 
    PNG
    media_image2.png
    350
    685
    media_image2.png
    Greyscale
 );	the calculating hash for each block including calculating root node hashes of a Merkle tree, add the root node hashes to a Merkle tree of the peripheral peer (Fabric page 105, transactions are collected inside blocks, sequence of blocks, each of which contains a set of ordered transactions; Fabric page 161, Cryptographic hash of tx is used by all nodes as a unique transaction identifier tid (i.e., tid=HASH(tx) ), see also page 73 of Fabric, where each transaction has a signature (T4 has signature S4); Fabric page 105, transactions are collected inside blocks, sequence of blocks, each of which contains a set of ordered transactions; Fabric page 264, Hashing Structure. The block data is an array of byte arrays. The hash of the block data is computed as a Merkle tree).	According to Wikipedia, a Merkle tree or a hash tree is composed of many hashes of blocks of data (see Wikipedia:

    PNG
    media_image3.png
    720
    817
    media_image3.png
    Greyscale
).	A merkle tree has hashes of data blocks as seen above and the hashes of the data blocks are stored in the hash tree.  Wikipedia also discloses (which the Examiner interprets as common knowledge due to the popularity of Wikipedia and well-known of merkle tree to a person or ordinary skill in the art) “When the top hash is available, the hash tree can be received from any non-trusted source, like any peer in the p2p network. Then, the received hash tree is checked against the trusted top hash” (see page 2 of Wikipedia, Overview section).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Fabric regarding distributing sequence of transactions in a batch and the calculating of root node hashes of the transactions to apply to blocks (that is to replace transactions by blocks) to result in the aforementioned limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as it may also provide the similar efficiency Fabric disclosed for transactions.	One of ordinary skilled would be motivated to do so as doing so would be merely be combining prior art elements (transactions, blocks) according to known method to yield predictable result (batching sequence of objects, calculating root node hashes of objects). See also MPEP 2143(I)(A).	Although Fabric teaches the processor associated with the peripheral peer (see discussion above), and an orderer peer publishing blocks, which can be a single blob or transaction to other peers in a blockchain network (see discussion above regarding batching of transaction for efficiency reason, most of the time, but not necessarily all the time), Fabric does not explicitly mention the following limitations:	wherein the processor associated with the peripheral peer is further configured to:		receive hashes from a majority of other peripheral peers of the plurality of other peripheral peers,		identify the orderer peer as potentially malicious based on an identification that a hash of the received hashes is different than the hash calculated by the processor associated with the peripheral peer,		receive a new block from an other peripheral peer, of the majority of peripheral peers, corresponding to the different hash, and		verify the orderer peer as malicious when the new block received from the other peripheral peer is different than the new block received from the orderer peer by the peripheral peer.	On the other hand, Mahoney teaches:	a peripheral peer (¶8, the network node); and 	a plurality of other peripheral peers (¶8, collaboration between the nodes),	in parallel, receive a transaction from a peer of the blockchain network (¶37, each node may receive unconfirmed transactions, each node may transmit one or more transactions in the queue to selected highest aged peers; [Examiner remark: Mahoney teaches the receiving of unconfirmed transactions, and Fabric teaches each transaction/blob can be published in addition to a previous hash (which is a link in blockchain network), besides batching of transactions for efficiency reason, which forms a block in a blockchain network], each node may construct a transaction ballot, which is then exchanged with connected peer nodes in the random subset using one or more exchange cycles. Once the exchanges of the transaction ballots converges the network, each node may generate a block based upon its understanding of the transaction ballot and generate a hash for the block),	create a new block (¶8, each node may generate a block; see also ¶9),	in parallel, calculate a hash of the new block (¶8, generate a hash for the block; see also ¶9),	wherein the processor associated with the peripheral peer is further configured to (¶8, the network node; ¶171):		receive ¶39, all the nodes may exchange their respective hashes with each other and populate their respective hashvotes queues; see also ¶9),		identify  ([Examiner remark: the orderer and root node hash is disclosed by Fabric above; the limitation “potentially malicious” is disclosed by Moir below]; ¶42, each node may create the same block except for the dishonest or corrupted nodes, exchange of blocks may be required if and only if a block does not have a winning hash; see also ¶104-¶105),		receive the ([Examiner remark: the crossed over text is disclosed by Fabric above]; ¶42, each node may create the same block except for the dishonest or corrupted nodes; ¶42, exchange of blocks may be required if and only if a block does not have a winning hash; ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers, a dishonest node may only corrupt network nodes that elect its block, to elect its block would require that the majority of the network node's connected active peers also send it the same block), and		verify the ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers, a dishonest node may only corrupt network nodes that elect its block).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Mahoney, which teaches receiving transactions, creating a block, calculating hash of the block, receiving hashes from other nodes, comparing hashes and that the creating block is dishonest or corrupted if the blocks are not the same into the teaching of Fabric, who teaches an orderer creating and publishing the blocks and calculating of root node hashes of the blocks to result in the aforementioned limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Mahoney’s teaching would help ensure integrity of a blockchain network. In addition, both references (Fabric and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.	Although Fabric in view of Mahony teaches the aforementioned limitations of the claimed invention including the orderer, the root node hashes, the identifying that a hash of the received hashes is different than the hash calculated by the peripheral peer, and the verifying of the a dishonest node that publishes blocks by comparing blocks.	However, Fabric in view of Mahoney does not clearly disclose:	identify the orderer peer as potentially malicious based on an identification that a root node hash of the received root node hashes is different than a root node hash calculated by the processor associated with the peripheral peer.	On the other hand, Moir teaches:	identify a publishing peer as potentially malicious based on an identification that a hash of the received hashes is different than the hash calculated by the peripheral peer (Moir, ¶116, any mismatch in a reported hash may immediately raise an issue and may identify possible misbehaving participants; [0118], if a corrupt node that has not been made active on its shard attempts to vote in the shard's consensus anyway, this may be detected by other nodes, who may be able to prove the misbehavior (e.g., by presenting a signed vote for a consensus round along with proof that the sender was not active on the shard for that round). This may result in penalties being imposed automatically by the system and/or by existing mechanisms such as regulatory penalties, lawsuits, etc. Thus, nodes may have a strong incentive to follow the protocol (e.g., a consensus protocol implemented by the system), or at least to avoid any misbehavior that can be detected, especially if it can be proved);	and then prove the misbehavior (¶119, to prove the misbehavior (e.g., by presenting a signed vote for a consensus round along with proof that the sender was not active on the shard for that round).	Fabric in view of Mahoney teaches the comparing of blocks to verify a peer that creates a block with different hash as dishonest, when combined with Moir, who teaches the two steps of identify a potential malicious peer, then prove it misbehaved to result in the limitations of the claimed invention.	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Moir, which teach the identifying of a peer as a potential malicious peer and the verifying of the peer to be malicious into the teaching of Fabric in view of Mahoney, who teaches the identifying of different hash from a block created by a peer (compared to other hashes) and the verifying of the peer as malicious when comparing blockchain blocks to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Moir’s teaching would help clarify Mahoney’s teaching. In addition, both references (Moir and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.	Regarding claim 22, Fabric in view of Mahoney and Moir teaches the blockchain network of claim 21 (see discussion above), wherein the processor associated with the peripheral peer (see discussion above).	Fabric does not explicitly disclose the following limitation that Mahoney teaches:	wherein the processor associated with the peripheral peer is further configured to:
	cease committing blocks to a ledger of the blockchain in response to the identification of the orderer peer as malicious (Mahoney ¶8, each node may create the same block except for the dishonest or corrupted nodes, the blocks generated by the dishonest or corrupt nodes are quickly orphaned and discarded; Mahoney ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers; see also ¶9 and ¶105 and fig. 15 of Mahoney; Fabric teaches the peer that creates and distributes the blocks as orderer peer (see discussion above in claim 1)). 	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Mahoney into the teaching of Fabric to result in the aforementioned limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Mahoney’s teaching would help ensure integrity of a blockchain network. In addition, both references (Fabric and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.	Regarding claim 23, Fabric in view of Mahoney and Moir teaches the blockchain network of claim 21 (see discussion above), wherein processor associated with the peripheral peer is further configured to:
	request the root node hashes from the majority of other peripheral peers ([Examiner remark: Fabric discloses the root node hashes]; Mahoney abstract, node may also receive hashes from other connected nodes; Mahoney ¶8, each node may also receive hashes from other connected nodes and identify a hash generated by the majority of peer nodes, determines that its own hash is the one generated by the majority of peer nodes; Mahoney ¶9, receiving, by the network node, from a plurality of connected peers a plurality of hashes of the respective blocks generated by the plurality of connected blocks; Mahoney ¶39, all the nodes may exchange their respective hashes with each other; see also para. 35-39, 41-48, 104, 157-158 of Mahoney).	Although Mahoney does not explicitly state that the hashes are received as a result of a request, Mahoney discloses hashes can be requested (Mahoney [0119] To retrieve the current blockchain, the requesting node may send a request message to each of its connected active peers. The requesting node may receive chains of hashes from its connected peers representing the blockchain that is understood by the connected peer).	It would have been obvious to an ordinary skill in the art that either having the hashes from the majority of peer nodes by requesting them as disclosed by Mahoney in ¶119 to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as Mahoney does not disclose the details how the hashes is exchanged in para. 9 and para. 39, and Mahoney in para. 119 discloses the details of how to obtain the hashes. It is an application of a known method that would result in high expectation of success.	Regarding claim 24, Fabric in view of Mahoney and Moir teaches the blockchain network of claim 21, wherein, the processor associated with the each other peripheral peer is further configured to:
	request a root node hash from the peripheral peer and from all other peripheral peers of the majority of other peripheral peers ([Examiner remark: Fabric discloses the root node hashes]; Mahoney abstract, node may also receive hashes from other connected nodes; Mahoney ¶8, each node may also receive hashes from other connected nodes and identify a hash generated by the majority of peer nodes, determines that its own hash is the one generated by the majority of peer nodes; Mahoney ¶9, receiving, by the network node, from a plurality of connected peers a plurality of hashes of the respective blocks generated by the plurality of connected blocks; Mahoney ¶39, all the nodes may exchange their respective hashes with each others; see also para. 35-39, 41-48, 104, 157-158 of Mahoney).	Although Mahoney does not explicitly state that the hashes are received as a result of a request, Mahoney discloses hashes can be requested (Mahoney [0119] To retrieve the current blockchain, the requesting node may send a request message to each of its connected active peers. The requesting node may receive chains of hashes from its connected peers representing the blockchain that is understood by the connected peer).	It would have been obvious to an ordinary skill in the art that either having the hashes from the majority of peer nodes by requesting them as disclosed by Mahoney in ¶119 to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as Mahoney does not disclose the details how the hashes is exchanged in para. 9 and para. 39, and Mahoney in para. 119 discloses the details of how to obtain the hashes. It is an application of a known method that would result in high expectation of success.	Regarding claim 25, Fabric in view of Mahoney and Moir teaches the blockchain network of claim 21, wherein the processor associated with the peripheral peer is further configured to:
	identify that all of the received root node hashes are different than the root node hash calculated by the peripheral peer ([Examiner remark: Fabric teaches the root node hashes and root node hash]; Mahoney ¶8, if the network node determines that its hash different from the hashes generated by the majority of peer nodes); and
	cease committing new blocks to a ledger of the blockchain in response to the identification that all of the received root node hashes are different than the root node hash calculated by the peripheral peer ([Examiner remark: Fabric teaches the root node hashes and root node hash]; Mahoney ¶8, if the network node determines that its hash different from the hashes generated by the majority of peer nodes, the network node may request a block from a node generating the majority hash and update the local copy of the blockchain by appending a block received in response to the request; Mahoney ¶104, to elect its block would require that the majority of the network node's connected active peers also send it the same block (i.e. hash thereof); [Examiner remark: Mahoney teaches that the new block is not elected because the majority hashes do not match the new block’s hash, and instead, a different block (from another peer) is used for appending to the blockchain instead]).	Regarding claim 26, Fabric in view of Mahoney and Moir teaches the blockchain network of claim 21, wherein the processor associated with the peripheral peer is further configured to:
	request the new sequence of blocks from the other peripheral peer corresponding to the different root node hash ([Examiner remark: Fabric teaches the root node hashes and root node hash and the sequence of blocks]; Mahoney ¶8, if the network node determines that its hash different from the hashes generated by the majority of peer nodes, the network node may request a block from a node generating the majority hash).
	Claims 28-33 and 35-40 are rejected for the same reasons as that of claims 21-26, respectively, because they recite essentially the same limitations of claim 21-26 respectively.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fabric in view of Mahoney and Moir and further in view of ZHANG; Yan et al. (US 20210200750 A1, hereinafter Zhang).	Regarding claim 27, Fabric in view of Mahoney and Moir teaches the blockchain network of claim 21 (see discussion above), wherein, when the processor associated with the peripheral peer identifies that a hash of the received hashes is different than the calculated hash (Mahoney ¶8, the network node determines that its hash different from the hashes generated by the majority of peer nodes).	Although Fabric in view of Mahoney and Moir teaches dishonest or corrupted nodes creating different blocks (Mahoney ¶42, node may create the same block except for the dishonest or corrupted node; Mahoney [0104] The proof of majority consensus methods described herein may quickly and automatically orphan and abandon forks generated by dishonest or corrupted network nodes), the orphan or discard of blocks generated by the dishonest or corrupt nodes (Mahoney ¶42, blocks generated by the dishonest or corrupt nodes are quickly orphaned and discarded), performing additional steps when hashes do not match (Mahoney ¶42, exchange of blocks may be required if and only if a block does not have a winning hash), and the majority consensus mechanism would discard fork generated by invalid blocks (Mahoney ¶105, fork generated by the invalid blocks 1502 may be quickly and automatically discarded).  Fabric teaches an orderer node creates blocks (Fabric page 152/494, section “Architecture Explained”, separates trust assumptions for chaincodes (blockchain applications) from trust assumptions for ordering, the ordering service may be provided by one set of nodes (orderers); Fabric page 156/494, 1.3.3. Ordering service nodes (Orderers), a communication fabric that provides delivery guarantees, Ordering service provides a shared communication channel to clients and peers, offering a broadcast service for messages containing transactions; Fabric page 157/494, number of blobs in a block may be chosen dynamically by an ordering service implementation; Fabric fig. 2 page 167/494 “Block forming”).  Fabric in view of Mahoney and Moir does not clearly disclose: identify a potential chain forking attack by the orderer peer.	Zhang teaches: identify a potential chain forking attack (Zhang 80, by comparing a hash value of the current upper blockchain with a hash value of the upper blockchain stored in the bottom blockchain, which of the multiple upper blockchain forks is a correct upper blockchain can be confirmed; [Examiner remark: when there are plural of forks, to confirm a correct blockchain fork also means to confirm other forks are not correct]), and the forking attack is performed by an orderer peer (Zhang 80, a malicious node tampering with a block, or a hacker hacks into a block-making node and tampers with the block resulting in a fork).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Zhang, which teaches identifying a forking attack by an orderer peer into the teaching of Fabric in view of Mahoney and Moir to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Zhang’s teaching to clearly describes the details that Mahoney discloses but not clearly. In addition, both references (Zhang and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.		Claim 34 is rejected for the same reasons as that of claim 27, respectively, because they recite essentially the same limitations of claim 27.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11251975 B1 - add a block comprising the requested transaction to a block chain data structure, the consensus mechanism including propagation of each unique token value by each WL node to all of the remaining WL nodes and identification of the selected one of the plurality of WL nodes by at least a majority of the WL nodes.
US 20210224776 A1 - a new transaction is generated by the application SDK it may be digitally signed by an application (block 502) and forwarded to all peer nodes in the associated channel (block 504). The peer nodes may then validate the signature.
US 20170048217 A1 - verifying that each block was created and signed by an entity that is among the group's membership as determined by the segment of chain preceding that block.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.H.H/
Examiner, Art Unit 2497

/HARUNUR RASHID/Primary Examiner, Art Unit 2497